

113 S2930 IS: Clay Hunt SAV Act
U.S. Senate
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2930IN THE SENATE OF THE UNITED STATESNovember 17, 2014Mr. McCain (for himself, Mr. Burr, Mr. Blumenthal, Mr. Blunt, Mr. Manchin, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Defense and the Secretary of Veterans Affairs to provide for the conduct
			 of an evaluation of mental health care and suicide prevention programs of
			 the Department of Defense and the Department of Veterans Affairs, to
			 require a pilot program on loan repayment for psychiatrists who agree to
			 serve in the Veterans Health Administration of the Department of Veterans
			 Affairs, and for other purposes.1.Short titleThis Act may be cited as the Clay Hunt Suicide Prevention for American Veterans Act or the Clay Hunt SAV Act.2.Evaluation of mental health care and suicide prevention programs of Department of Veterans Affairs
			 and Department of Defense(a)Evaluation(1)In generalThe Secretary concerned shall provide for the conduct of
			 an evaluation of the mental health care and suicide prevention programs
			 carried out under the laws administered by such Secretary.(2)ElementsEach evaluation conducted under paragraph (1) shall—(A)use metrics that are common among and useful for practitioners in the field of mental health care
			 and suicide prevention;(B)evaluate the effectiveness of each mental health care and suicide prevention program conducted by
			 the
			 Secretary concerned, including such programs conducted at a Center of
			 Excellence;(C)identify the most effective and least effective of the programs evaluated under subparagraph (B);(D)include recommendations on which programs evaluated under subparagraph (B) can be eliminated or
			 consolidated and which programs can benefit from additional resources; and(E)propose best practices for caring for individuals who suffer from mental health disorders or are at
			 risk of suicide.(3)Third party(A)In generalEach evaluation provided for under paragraph (1) shall be conducted by an independent third party
			 unaffiliated with the Department of Veterans Affairs and the Department of
			 Defense.(B)Submittal of evaluationAn independent third party that conducts an evaluation provided for under paragraph (1) shall
			 submit to the Secretary concerned the evaluation of the mental health care
			 and suicide prevention programs carried out under the laws administered by
			 such Secretary.(4)ReportNot later than one year after the date of the enactment of this Act, the Secretary concerned shall
			 submit to the appropriate committees of Congress a report that contains
			 the evaluation submitted to the
			 Secretary under paragraph (3)(B).(b)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and(B)the Committee on Armed Services and the
			 Committee on Veterans’ Affairs of the House of Representatives.(2)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Veterans Affairs with respect to matters concerning the Department of Veterans
			 Affairs; and(B)the Secretary of Defense with respect to matters concerning the Department of Defense.3.Publication of Internet website to provide information regarding mental health care services(a)In generalThe Secretary of Veterans Affairs shall publish an Internet website that serves as a centralized
			 source to provide veterans with information regarding all of the mental
			 health care services provided by the Secretary.(b)ElementsThe Internet website published under subsection (a) shall provide to veterans information regarding
			 all of the mental health care services available under the laws
			 administered by the Secretary, dis­ag­gre­gat­ed by Veterans Integrated
			 Service Network, including, with
			 respect to each medical center and community-based outpatient center—(1)the name and contact information of each social work office;(2)the name and contact information of each mental health clinic;(3)a list of all staff who carry out tasks related to the provision of mental health care services;
			 and(4)any other information the Secretary determines appropriate.(c)Updated informationThe Secretary shall ensure that the information described in subsection (b) that is published on
			 the Internet website under subsection (a) is updated not less than once
			 every 90 days.(d)OutreachIn carrying out this section, the Secretary shall ensure that the outreach conducted under section
			 1720F(i) of title 38, United States Code, includes information regarding
			 the Internet website published under subsection (a).4.Improvements to health care matters(a)Reserve components and Department of Veterans AffairsThe Secretary of Veterans Affairs and the Secretary of Defense, in consultation with the Chief of
			 the National Guard Bureau, shall enter into formal strategic relationships
			 between the Joint Forces Headquarters of each State regional commands of
			 the reserve components of the Armed Forces and the Veterans Service
			 Integrated Network, medical facilities of the Department of Veterans
			 Affairs, and other local
			 offices of the Department of Veterans Affairs located in or serving the
			 State with
			 respect to facilitating—(1)the mental health referrals of members of the reserve components of the Armed Forces who have a
			 service-connected
			 disability and are being discharged or released from the Armed Forces;(2)timely behavioral health services for such members;(3)communication between the various entities when such members are at risk for behavioral health
			 reasons; and(4)the transfer of documentation for line of duty and fitness for duty determinations.(b)Comptroller General report on transition of care(1)In generalNot later than April 1, 2015, the Comptroller General of the United States shall submit to the
			 congressional defense committees (as defined in section 101(a)(16) of
			 title 10, United States Code), the Committee on Veterans’ Affairs of
			 the Senate, and the Committee on Veterans’ Affairs of the House of
			 Representatives a report that assesses the
			 transition of care for post-traumatic stress disorder or traumatic brain
			 injury.(2)Matters includedThe report under paragraph (1) shall include the following:(A)The programs, policies, and regulations that affect the transition of care for post-traumatic
			 stress disorder or traumatic brain
			 injury, particularly with
			 respect to individuals who are taking or have been prescribed
			 an­ti­de­pres­sants, stimulants, antipsychotics, mood stabilizers,
			 anxiolytics,
			 depressants, or hal­lu­ci­no­gens.(B)Upon transitioning to care furnished by the Secretary of Veterans Affairs, the extent to which the
			 pharmaceutical treatment plan of an individual changes and the factors
			 determining such changes.(C)The extent to which the Secretary of Defense and the Secretary of Veterans Affairs have worked
			 together to identify and apply best pharmaceutical treatment practices.(D)A description of the off-formulary waiver process of the Secretary of Veterans Affairs, and the
			 extent to which the process is applied efficiently at the treatment level.(E)The benefits and challenges of combining the formularies across the Department of Defense and the
			 Department of Veterans Affairs.(F)Such other issues as the Comptroller General considers appropriate.(3)Transition of care definedIn this subsection, the term transition of care means the transition of an individual from receiving treatment furnished by the Secretary of
			 Defense to treatment furnished by the Secretary of Veterans Affairs.5.Pilot program for repayment of educational loans for certain psychiatrists of Veterans Health
			 Administration(a)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to repay loans of individuals
			 described in subsection (b) that—(1)were used by such individuals to finance the educational expenses of such individuals relating to
			 psychiatric medicine, including
			 education leading to—(A)an undergraduate degree;(B)a degree of doctor of medicine; or(C)a degree of doctor of osteopathy; and(2)were obtained from any of the following:(A)A governmental entity.(B)A private financial institution.(C)An institution of higher education.(D)Any other entity as specified the Secretary for purposes of the pilot program.(b)Eligible individuals(1)In generalSubject to paragraph (2), an individual eligible for participation in the pilot program is an
			 individual who—(A)either—(i)is licensed or eligible for licensure to practice psychiatric medicine in the Veterans Health
			 Administration of the Department of Veterans Affairs; or(ii)is enrolled in the final year of a residency program leading to a specialty qualification in
			 psychiatric medicine that is approved by the Accreditation Council for
			 Graduate Medical Education; and(B)demonstrates a commitment to a long-term career as a psychiatrist in the Veterans Health
			 Administration, as determined by the Secretary.(2)Prohibition on simultaneous eligibilityAn individual who is participating in any other program of the Federal Government that repays the
			 educational loans of the individual is not eligible to participate in the
			 pilot program.(c)SelectionThe Secretary shall select not less than 10 individuals described in subsection (b) to participate
			 in the pilot program for each year in which the Secretary carries out the
			 pilot program.(d)Period of obligated serviceThe Secretary shall enter into an agreement with each individual selected under subsection (c) in
			 which such individual agrees to serve a period of obligated service for
			 the Veterans Health Administration in the field of psychiatric medicine,
			 as determined by the Secretary for purposes of the pilot program, in
			 exchange for the repayment of the loan or loans of such individual under
			 the pilot program.(e)Loan Repayments(1)AmountsSubject to paragraph (2), a loan repayment under this section may consist of payment of the
			 principal, interest, and related expenses of a loan obtained by an
			 individual who is participating in the pilot program for all educational
			 expenses (including tuition, fees, books, and laboratory expenses) of such
			 individual relating to education described in subsection (a)(1).(2)LimitFor each year of obligated service that an individual who is participating in the pilot program
			 agrees to serve under subsection (d), the Secretary may pay not more than
			 $120,000 in loan repayment on behalf of such individual.(f)Breach(1)LiabilityAn individual who participates in the pilot program and fails to satisfy the period of obligated
			 service under subsection (d) shall be liable to the United States, in lieu
			 of such obligated service, for the amount that has been paid or is payable
			 to or on behalf of the individual under the pilot program, reduced by the
			 proportion that the number of days served for completion of the period of
			 obligated service bears to the total number of days in the period of
			 obligated service of such individual.(2)Repayment periodAny amount of damages that the United States is entitled to recover under this subsection shall be
			 paid to the United States not later than one year after the date of the
			 breach of the agreement.(g)Reports(1)Initial report(A)In generalNot later than two years after the date on which the pilot program under subsection (a) commences,
			 the Secretary shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the pilot program.(B)ElementsThe report required by subparagraph (A) shall include the following:(i)The number of individuals who participated in the pilot program.(ii)The locations in which such individuals were employed by the Department, including how many such
			 locations were rural or urban locations.(iii)An assessment of the quality of the work performed by such individuals in the course of such
			 employment.(iv)The number of psychiatrists the Secretary determines is needed by the Department in the future.(2)Interim reportNot later than 90 days after the date on which the pilot program terminates under subsection (i),
			 the Secretary shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives an update to the report submitted under paragraph (1).(3)Final reportNot later than one year after the date on which the pilot program terminates under subsection (i),
			 the Secretary shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report specifying the number of individuals who
			 participated in the pilot who are still employed by the Department as of
			 the date of submittal of the report.(h)RegulationsThe Secretary shall prescribe regulations to carry out this section, including standards for
			 qualified loans and authorized payees and other terms and conditions for
			 the making of loan repayments.(i)TerminationThe authority to carry out the pilot program shall expire on the date that is three years after the
			 date on which the Secretary commences the pilot program.6.Review of staffing requirements for State Directors of Psychological Health(a)In generalNot later than 540 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the appropriate committees of Congress a report detailing
			 the results of a review, conducted in coordination with the Chief of the
			 National Guard Bureau, of the staffing requirements for individual State
			 National Guard Commands with respect to Directors of Psychological Health.(b)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and(2)the Committee on Armed Services and the
			 Committee on Veterans’ Affairs of the House of Representatives.7.Collaboration on suicide prevention efforts between the Department of Veterans Affairs and
			 non-profit mental health organizations(a)CollaborationThe Secretary of Veterans Affairs may collaborate with non-profit mental health organizations to
			 prevent suicide among veterans as follows:(1)To improve the efficiency and effectiveness of suicide prevention efforts carried out by the
			 Department of Veterans Affairs and non-profit mental health organizations.(2)To assist non-profit mental health organizations with the suicide prevention efforts of those
			 organizations through the use of the expertise of employees of the
			 Department.(3)To jointly carry out suicide prevention efforts.(b)Exchange of resourcesIn carrying out any collaboration under subsection (a), the Secretary and any non-profit mental
			 health organization with which the Secretary is collaborating under such
			 subsection  shall exchange training sessions, best practices, and other
			 resources to help with the suicide prevention efforts of the Department
			 and such organization.(c)Director of Suicide Prevention CoordinationThe Secretary shall select within the Department a Director of Suicide Prevention Coordination to
			 undertake any collaboration with non-profit mental health organizations
			 under this section or any other provision of law.